Exhibit 10.8
Execution Version
AMENDED AND RESTATED
CRUDE PIPELINES AND TANKAGE AGREEMENT
This Amended and Restated Crude Pipelines and Tankage Agreement (this
“Agreement”) is being entered into on December 1, 2009, to be effective as of
January 1, 2009, by and among Navajo Refining Company, L.L.C., a Delaware
limited liability company (“Navajo Refining”), Holly Refining & Marketing
Company — Woods Cross, a Delaware corporation (“Holly Refining — Woods Cross”),
and Holly Refining & Marketing Company, a Delaware corporation (“Holly
Refining”, together with Navajo Refining and Holly-Refining — Woods Cross, the
“Holly Entities”), Holly Energy Partners-Operating, L.P., a Delaware limited
partnership (the “Operating Partnership”), HEP Pipeline, LLC, a Delaware limited
liability company (“HEP Pipeline”) and HEP Woods Cross, L.L.C., a Delaware
limited liability company (“HEP Woods Cross”, together with the Operating
Partnership and HEP Pipeline, the “Partnership Entities”), and amends and
restates in its entirety the Pipelines and Tankage Agreement dated February 29,
2008 (as amended, the “Original Pipelines Agreement”), among Holly Corporation,
a Delaware corporation (“Holly”), Navajo Pipeline Co., L.P., a Delaware limited
partnership (“Navajo Pipeline”), Navajo Refining, Woods Cross Refining Company,
L.L.C., a Delaware limited liability company (“Woods Cross Refining”), Holly
Energy Partners, L.P., a Delaware limited partnership (the “Partnership”), the
Operating Partnership, HEP Pipeline and HEP Woods Cross. Each of the Holly
Entities and the Partnership Entities are individually referred to herein as a
“Party” and collectively as the “Parties.”
RECITALS:
     WHEREAS, pursuant to that certain Purchase and Sale Agreement dated as of
February 25, 2008 (the “Purchase Agreement”) by and among Holly, Navajo
Refining, Navajo Pipeline and Woods Cross Refining (collectively, the “Seller
Parties”) and the Partnership, the Operating Partnership, HEP Pipeline and HEP
Woods Cross (collectively, the “Buyer Parties”), the Seller Parties transferred
and conveyed to the Buyer Parties, and the Buyer Parties acquired, certain
assets, including certain of the Drop-Down Assets;
     WHEREAS, in connection with the closing of the transactions contemplated by
the Purchase Agreement the Seller Parties and the Buyer Parties entered into the
Original Pipelines Agreement pursuant to which the Seller Parties continued to
transport Crude Oil and Refined Product in the Drop-Down Assets and the
Partnership provides transportation services to the Seller Parties;
     WHEREAS, pursuant to that certain Asset Purchase Agreement dated as of
December 1, 2009 by and among Holly, Navajo Pipeline, and HEP Pipeline, Navajo
Pipeline transferred and conveyed to HEP Pipeline the Beeson Pipeline (as
defined below);
     WHEREAS, as of the date hereof, the Holly Entities and the Partnership
Entities desire to amend and restate the Original Pipelines Agreement to, among
other things, address lease connection expenses and provide for a volume
incentive tariff.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties hereby agree as follows:
     Section 1. Definitions
     Capitalized terms used throughout this Agreement and not otherwise defined
herein shall have the meanings set forth below.
     “Additives” has the meaning set forth in Section 2(g).
     “Affiliate” means, with to respect to a specified person, any other person
controlling, controlled by or under common control with that first person. As
used in this definition, the term “control” includes (i) with respect to any
person having voting securities or the equivalent and elected directors,
managers or persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
persons performing similar functions, (ii) ownership of 50% or more of the
equity or equivalent interest in any person and (iii) the ability to direct the
business and affairs of any person by acting as a general partner, manager or
otherwise. Notwithstanding the foregoing, for purposes of this Agreement, the
Holly Entities, on the one hand, and the Partnership Entities, on the other
hand, shall not be considered affiliates of each other.
     “Agreement” has the meaning set forth in the preamble to this Agreement.
     “Applicable Law” means any applicable statute, law, regulation, ordinance,
rule, judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination of, any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question.
     “Arbitrable Dispute” means any and all disputes, Claims, controversies and
other matters in question between any of the Partnership Entities, on the one
hand, and any of the Holly Entities, on the other hand, arising out of or
relating to this Agreement or the alleged breach hereof, or in any way relating
to the subject matter of this Agreement regardless of whether (a) allegedly
extra-contractual in nature, (b) sounding in contract, tort or otherwise,
(c) provided for by Applicable Law or otherwise or (d) seeking damages or any
other relief, whether at law, in equity or otherwise.
     “Artesia Crude Oil Pipeline Tankage” means the following crude oil tankage
associated with the Artesia Delivery System: (i) Abo Station Tank 1007;
(ii) Artesia Station Tank 970; (iii) Barnsdall Station Tank 1028; (iv) Beeson
Station Tanks 972 and 973; (v) Maljamar Park Station Tanks 46, 47 and 48; and
(vi) Henshaw Station Tanks 1048 and 1049.
     “Artesia Delivery System” means (a) the following crude oil pipelines:
(i) the Beeson to North Artesia pipeline (6-inch) — 11 miles; (ii) the Barnsdall
to North Artesia pipeline (4/6-inch)

2



--------------------------------------------------------------------------------



 



— 7 miles; (iii) the Barnsdall jumper pipeline to Lovington pipeline (8-inch) —
2 miles; (iv) the Artesia Station to North Artesia pipeline (4-inch) — 4 miles;
(v) the North Artesia to Evans Junction pipeline (8-inch) — 6 miles; (vi) the
Abo to Evans Junction pipeline (6-inch) — 1.2 miles; and (vii) the Artesia to
Bad Luck pipeline (12-inch) — 13 miles and (b) the Artesia Crude Oil receiving,
metering and handling facilities.
     “Artesia Refinery” means the refining facilities owned by Navajo Refining
in Artesia.
     “bpd” means barrels per day.
     “bpq” means barrels per quarter.
     “Beeson Pipeline” means the 37-mile Crude Oil pipeline from Beeson station
to Lovington, New Mexico (8-inch).
     “Buyer Parties” has the meaning set forth in the recitals to this
Agreement.
     “Capital Calculation Notice” has the meaning set forth in Section 2(p)(ii).
     “Capital Fee” has the meaning set forth in Section 2(p)(i).
     “Claim” means any existing or threatened future claim, demand, suit,
action, investigation, proceeding, governmental action or cause of action of any
kind or character (in each case, whether civil, criminal, investigative or
administrative), known or unknown, under any theory, including those based on
theories of contract, tort, statutory liability, strict liability, employer
liability, premises liability, products liability, breach of warranty or
malpractice.
     “Claimant” has the meaning set forth in Section 12(e).
     “Contract Quarter” means a three-month period that commences on July 1,
October 1, January 1, or April 1, and ends on September 30, December 31,
March 31 or June 30, respectively, except that the initial Contract Quarter
commenced on March 1, 2008.
     “Contract Year” means a year that commences on July 1 and ends on the last
day of June, except that the initial Contract Year commenced on March 1, 2008.
     “Control” (including with correlative meaning, the term “controlled by”)
means, as used with respect to any Person, the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.
     “Crude Oil” means the direct liquid product of oil wells, oil processing
plants, the indirect liquid petroleum products of oil or gas wells, oil sands or
a mixture of such products, but does not include natural gas liquids or Refined
Products.
     “Crude Oil Gathering Lease Connection Pipelines” means the following
pipelines: (i) Barnsdall Station lease connection pipelines; (ii) Maljamar Park
lease connection pipelines; (iii) Beeson Station lease connection pipelines;
(iv) Burton Flats lease connection pipelines; (v)

3



--------------------------------------------------------------------------------



 



Abo Station lease connection pipelines; (vi) Artesia Station lease connection
pipelines; (vii) Eagle lease connection pipelines; (viii) North Monument lease
connection pipelines; (ix) South Monument lease connection pipelines;
(x) Monument Sweet lease connection pipelines; (xi) Russell Station lease
connection pipelines; (xii) Riley Station lease connection pipelines;
(xiii) Wood Station (Seminole Gathering) lease connection pipelines;
(xiv) Baumgart Station lease connection pipelines; and (xv) Chevron Lacts at
Lovington Station 126 lease connection pipelines.
     “Crude Oil Gathering Pipelines” means the following pipelines: (i) Abo
Station to BP Sweet System (4 inch) — 1.2 miles; (ii) Artesia Station to Abo
Trunk Line (6 inch) — 6.5 miles; (iii) Maljamar Park to Beeson Station (4 inch)
— approximately 14 miles; (iv) Wood Station to Russell Station (6 inch) — 13.5
miles; (v) Riley Station to Russell Station (6 inch) — 5 miles; (vi) Baumgart
Station to Riley Station (6 inch) — 7 miles; and (vii) the Crude Oil Gathering
Lease Connection Pipelines.
     “Crude Oil Trunk Pipelines” means the Artesia Delivery System, the
Lovington Delivery System, and the Beeson Pipeline.
     “Damaged Party” has the meaning set forth in Section 11(b).
     “Deficiency Notice” has the meaning set forth in Section 9(a).
     “Deficiency Payment” has the meaning set forth in Section 9(a).
     “DRA” has the meaning set forth in Section 2(g).
     “Drop-Down Assets” means, collectively, the Pipeline Assets and Tankage
Assets.
     “Effective Time” means 12:01 a.m., Dallas, Texas time, on March 1, 2008.
     “Force Majeure” means acts of God; strikes, lockouts or other industrial
disturbances; acts of the public enemy, wars, blockades, insurrections, civil
disturbances, riots; storms, floods, washouts; arrests, the emergency, disaster
or crisis order of any Governmental Authority having jurisdiction while the same
is in force and effect; explosions, breakage, accident to machinery, storage
tanks or lines of pipe; inability to obtain or unavoidable delay in obtaining
material or equipment; and any other causes whether of the kind herein
enumerated or otherwise not reasonably within the control of the Party claiming
suspension and which by the exercise of due diligence such Party is unable to
prevent or overcome. Notwithstanding anything in this Agreement to the contrary,
inability of a Party to make payments when due, be profitable or to secure
funds, arrange bank loans or other financing, obtain credit or have adequate
capacity or production (other than for reasons of Force Majeure) shall not be
regarded as events of Force Majeure.
     “Force Majeure Notice” has the meaning set forth in Section 3.
     “Gathering Pipeline Minimum Capacity” has the meaning set forth in Section
2(a)(iii).

4



--------------------------------------------------------------------------------



 



     “Governmental Authority” means any federal, state, local or foreign
government or any provincial, departmental or other political subdivision
thereof, or any entity, body or authority exercising executive, legislative,
judicial, regulatory, administrative or other governmental functions or any
court, department, commission, board, bureau, agency, instrumentality or
administrative body of any of the foregoing.
     “HEP Pipeline” has the meaning set forth in the preamble to this Agreement.
     “HEP Woods Cross” has the meaning set forth in the preamble to this
Agreement.
     “Holly” has the meaning set forth in the preamble to this Agreement.
     “Holly Entities” has the meaning set forth in the preamble to this
Agreement.
     “Holly Refining” has the meaning set forth in the preamble to this
Agreement.
     “Holly Refining — Woods Cross” has the meaning set forth in the preamble to
this Agreement.
     “Incremental Capital” has the meaning set forth in Section 2(p)(i).
     “Initial Tank Inspection Period” has the meaning set forth in Section 2(h).
     “Initial Tank Inspections” has the meaning set forth in Section 2(h).
     “Lovington Crude Oil Pipeline Tankage” means the following crude oil
tankage associated with the Lovington Delivery System: (i) Crouch Station Tank
1038; (ii) Monument Junction Tank; (iii) Hobbs Station Tanks 5201 and 5202;
(iv) Russell Station Tanks 5101, 5102 and 5103; (v) Wood Station Tanks 5301 and
5302; (vi) Riley Station Tanks 5001 and 5003; and (vii) Baumgart Station Tank
5002.
     “Lovington Delivery System” means the following crude oil pipelines:
(i) the Russell to Lovington pipeline (12-inch) — 23 miles; (ii) the Hobbs to
Lovington pipeline (8-inch) — 20 miles; (iii) the Crouch to Lovington pipeline
(6/8-inch) — 11 miles; (iv) the Russell to Hobbs pipeline (6-inch) — 20 miles;
and (v) the Gaines to Hobbs pipeline (6-inch) — 6 miles.
     “Lovington Refinery” means the refining facilities owned by Navajo Refining
near Lovington, New Mexico.
     “Minimum Gathering Pipeline Revenue Commitment” has the meaning set forth
in Section 2(a)(i).
     “Minimum Pipeline Revenue Commitment” has the meaning set forth in Section
2(a)(i).
     “Minimum Roswell Pipeline Revenue Commitment” has the meaning set forth in
Section 2(a)(i).
     “Minimum Trunk Pipeline Revenue Commitment” has the meaning set forth in
Section 2(a)(i).

5



--------------------------------------------------------------------------------



 



     “Minimum Woods Cross Pipeline Revenue Commitment” has the meaning set forth
in Section 2(a)(i).
     “Navajo Pipeline” has the meaning set forth in the preamble to this
Agreement.
     “Navajo Refining” has the meaning set forth in the preamble to this
Agreement.
     “Omnibus Agreement” means the Third Amended and Restated Omnibus Agreement,
dated as of December 1, 2009, by and among Holly, the Partnership and certain of
their respective subsidiaries.
     “Operating Partnership” has the meaning set forth in the preamble to this
Agreement.
     “Original Pipelines Agreement” has the meaning set forth in the preamble to
this Agreement.
     “Parties” or “Party” has the meaning set forth in the preamble to this
Agreement.
     “Partnership” has the meaning set forth in the preamble to this Agreement.
     “Partnership Entities” has the meaning set forth in the preamble to this
Agreement.
     “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
     “Pipeline Assets” means, collectively: (i) the Crude Oil Trunk Pipelines;
(ii) the Crude Oil Gathering Pipelines; (iii) the Woods Cross Pipelines; and
(iv) the Roswell Products Pipeline.
     “PPI” has the meaning set forth in Section 2(a)(ii).
     “Prime Rate” means the prime rate per annum announced by Union Bank, N.A.,
or if Union Bank, N.A. no longer announces a prime rate for any reason, the
prime rate per annum announced by the largest U.S. bank measured by deposits
from time to time as its base rate on corporate loans, automatically fluctuating
upward or downward with each announcement of such prime rate.
     “Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.
     “Refined Product” means jet fuel, gasoline, kerosene and diesel fuel.
     “Refineries” means, collectively, the Artesia Refinery, the Lovington
Refinery and the Woods Cross Refinery.
     “Refinery Tankage” means, collectively: (i) the crude oil tanks 1201A and
1201B at the Lovington Refinery; (ii) the crude oil tanks 103, 121 and 126 at
the Woods Cross Refinery; and (iii) Replacement Tank 439 and Relocated Tank 437
at the Artesia Refinery.
     “Refund” has the meaning set forth in Section 9(c).

6



--------------------------------------------------------------------------------



 



     “Relocated Tank 437” means the crude oil tank 437 at such time as Holly
completes relocation of the tank within the Artesia Refinery.
     “Replacement Tank 439” means the crude oil tank which will replace the
current crude oil tank 439 at the Artesia Refinery, upon such time as Holly
completes construction of the replacement tank.
     “Respondent” has the meaning set forth in Section 12(e).
     “Responsible Party” has the meaning set forth in Section 11(b).
     “Roswell Pipeline Minimum Capacity” has the meaning set forth in Section
2(a)(iii).
     “Roswell Products Pipeline” means the Artesia to Roswell (4-inch) — 36 mile
pipeline that is currently dedicated to the transport of jet fuel.
     “Roswell Terminal” means the terminal leased by HEP Pipeline, L.L.C. from
the City of Roswell, and located in the Roswell International Air Center in
Roswell, New Mexico and Tanks 1216, 1218 and 1219.
     “Roswell Terminal Payment” has the meaning set forth in Section 2(d).
     “Seller Parties” has the meaning set forth in the recitals to this
Agreement.
     “Tankage Assets” means, collectively, (i) the Refinery Tankage; (ii) the
Artesia Crude Oil Pipeline Tankage; and (iii) the Lovington Crude Oil Pipeline
Tankage.
     “Tankage Revenue Commitment” has the meaning set forth in Section 2(c).
     “Term” has the meaning set forth in Section 6.
     “Trunk Pipeline Minimum Capacity” has the meaning set forth in Section
2(a)(iii).
     “Volume Incentive Tariff” has the meaning set forth in Section 2(b)(iii).
     “Woods Cross Crude Oil Pipeline” means the 4 mile pipeline from Chevron to
the Woods Cross Refinery (12 inch).
     “Woods Cross Minimum Capacity” has the meaning set forth in
Section 2(a)(iii).
     “Woods Cross Pipelines” means, collectively: (i) the Woods Cross Crude Oil
Pipeline; (ii) the Woods Cross Product Pipeline (Woods Cross-Chevron); and
(iii) the Woods Cross Product Pipeline (Woods Cross-Pioneer).
     “Woods Cross Product Pipeline (Woods Cross-Chevron)” means the 4 mile
pipeline from Woods Cross Refinery to Chevron (8 inch).
     “Woods Cross Product Pipeline (Woods Cross-Pioneer)” means the 2 mile
pipeline from Woods Cross Refinery to Pioneer Pipeline (10 inch).

7



--------------------------------------------------------------------------------



 



     “Woods Cross Refinery” means the refining facilities located in Woods
Cross, Utah, and operated by Woods Cross Refining.
     “Woods Cross Refining” has the meaning set forth in the preamble to this
Agreement.
     Section 2. Agreement to Use Services Relating to Pipelines and Tankage.
     This Agreement sets forth a commercial arrangement consistent with
historical operational practices between the Holly Entities and the Partnership
Entities as well as the objectives of the Parties. The Parties intend to be
strictly bound by the terms set forth in this Agreement, which sets forth
revenues to the Partnership Entities to be paid by the Holly Entities and
requires the Partnership Entities to provide certain transportation and storage
services to the Holly Entities. The principal objective of the Partnership
Entities is for the Holly Entities to meet or exceed their obligations with
respect to the Minimum Pipeline Revenue Commitment, and to meet their
obligations with respect to the Tankage Revenue Commitment and the Roswell
Terminal Payment. The principal objective of the Holly Entities is for the
Partnership Entities to provide services to the Holly Entities in a manner that
enables the Holly Entities to operate their assets in a manner as favorably as
their historical practice when the Holly Entities were the owners of the
Drop-Down Assets.
     (a) Minimum Pipeline Revenue Commitment. During the Term and subject to the
terms and conditions of this Agreement, the Holly Entities agree as follows:
     (i) Subject to Section 3, the Holly Entities will ship (1) on the Crude Oil
Trunk Pipelines an amount of Crude Oil in the aggregate having a quantity and
consistency that will produce revenue to the Partnership Entities in an amount
at least equal to $13,552,450 per Contract Year as such amount may be revised
pursuant to Section 2(a)(ii) and Schedule I attached hereto (the “Minimum Trunk
Pipeline Revenue Commitment”); (2) on the Crude Oil Gathering Pipelines and
store at the Artesia Crude Oil Pipeline Tankage and the Lovington Crude Oil
Pipeline Tankage, an amount of Crude Oil in the aggregate that will produce
revenue to the Partnership Entities in an amount at least equal to $9,125,000
per Contract Year as such amount may be revised pursuant to Section 2(a)(ii) and
Schedule I attached hereto (the “Minimum Gathering Pipeline Revenue
Commitment”); (3) on the Woods Cross Pipelines an amount of Crude Oil and
Refined Product that will, in the aggregate, produce revenue to the Partnership
Entities in an amount at least equal to $730,000 per Contract Year as such
amount may be revised pursuant to Section 2(a)(ii) and Schedule I attached
hereto (the “Minimum Woods Cross Pipeline Revenue Commitment”); and (4) on the
Roswell Products Pipeline an amount of Refined Product in the aggregate that
will produce revenue to the Partnership Entities in an amount at least equal to
$35,000 per Contract Quarter as such amount may be revised pursuant to
Section 2(a)(ii) and Schedule I attached hereto (the “Minimum Roswell Pipeline
Revenue Commitment”, together with the Minimum Trunk Pipeline Revenue
Commitment, the Minimum Gathering Pipeline Revenue Commitment and the Minimum
Woods Cross Pipeline Revenue Commitment, collectively, the “Minimum Pipeline
Revenue Commitment”). Notwithstanding the foregoing, in the event that the
Effective Time is any date other than the first day of a Contract Year or
Contract Quarter, then the Minimum Trunk Pipeline Revenue Commitment, Minimum
Gathering Pipeline Revenue

8



--------------------------------------------------------------------------------



 



Commitment and Minimum Woods Cross Pipeline Revenue Commitment for the initial
Contract Year shall each be prorated based upon the number of days actually in
such contract year and the initial Contract Year, and the Minimum Roswell
Pipeline Revenue Commitment for the initial Contract Quarter shall be prorated
based upon the number of days actually in such calendar quarter and the initial
Contract Quarter.
     (ii) The Minimum Pipeline Revenue Commitment shall be adjusted on July 1 of
each Contract Year commencing on July 1, 2008, by an amount equal to the upper
change in the annual change rounded to four decimal places of the Producers
Price Index-Commodities-Finished Goods, (PPI), et al. (“PPI”), produced by the
U.S. Department of Labor, Bureaus of Labor Statistics. The series ID is
WPUSOP3000 as of December 31, 2007 — located at http://www.bls.gov/data/. The
change factor shall be calculated as follows: annual PPI index (most current
year) less annual PPI index (most current year minus 1) divided by annual PPI
index (most current year minus 1). An example for year 2006 change is: [PPI
(2005) — PPI (2004)] / PPI (2004) or (155.7 — 148.5) / 148.5 or .0485 or 4.85%.
If the PPI index change is negative in a given year then there will be no change
in the Minimum Pipeline Revenue Commitment. If the above index is no longer
published, the Holly Entities and the Partnership Entities shall negotiate in
good faith to agree on a new index that gives comparable protection against
inflation, and the same method of adjustment for increases in the new index
shall be used to calculate increases in the Minimum Pipeline Revenue Commitment.
If the Holly Entities and the Partnership Entities are unable to agree, a new
index will be determined by binding arbitration in accordance with
Section 12(e), and the same method of adjustment for increases in the new index
shall be used to calculate increases in the Minimum Pipeline Revenue Commitment.
To evidence the Parties’ agreement to each adjusted Minimum Pipeline Revenue
Commitment, the Parties shall execute an amended, modified, revised or updated
Schedule I and attach it to this Agreement. Such amended, modified, revised or
updated Schedule I shall be sequentially numbered (e.g. Schedule I-1,
Schedule I-2, etc.), dated and appended as an additional schedule to this
Agreement and shall replace the prior version of Schedule I in its entirety,
except as specified therein.
     (iii) If the Holly Entities are unable for a period in excess of thirty
(30) consecutive days to transport on the Crude Oil Trunk Pipelines, the Crude
Oil Gathering Pipelines, the Woods Cross Pipelines or the Roswell Product
Pipeline the respective volumes of Crude Oil and Refined Product required to
meet the Minimum Pipeline Revenue Commitment as a result of the Partnership
Entities’ operational difficulties, prorationing, or (1) with respect to the
Crude Oil Trunk Pipelines, the inability to provide 79,000 bpd capacity (the
“Trunk Pipeline Minimum Capacity”); (2) with respect to the Crude Oil Gathering
Pipelines (including storage in the Artesia Crude Oil Pipeline Tankage and
Lovington Crude Oil Pipeline Tankage, but excluding storage in the Refinery
Tankage), the inability to provide: (A) from the Effective Time until the fifth
anniversary of the Effective Time: 50,000 bpd; (B) from the fifth anniversary of
the Effective Time until the tenth anniversary of the Effective Time: 47,500
bpd; and (C) from the tenth anniversary of the Effective Time until the
expiration of the Term: 45,000 bpd (collectively, the “Gathering Pipeline
Minimum Capacity”); (3) with respect to the Woods Cross Pipelines, the inability
to provide 8,000 bpd capacity (the “Woods Cross Minimum Capacity”); or (4) with
respect to the Roswell Products Pipeline, the inability

9



--------------------------------------------------------------------------------



 



to provide a proportionate amount of 36,000 bpq capacity during such 30 day
consecutive period (the “Roswell Pipeline Minimum Capacity”), then upon written
notice by the Holly Entities to the Partnership Entities (which notice shall be
given reasonably promptly after the expiration of such 30 day consecutive
period), the Minimum Pipeline Revenue Commitment, as affected, will be reduced
for such period of time by an amount equal to: (A) the volume of Crude Oil or
Refined Product that the Holly Entities were unable to transport on the Crude
Oil Trunk Pipelines, the Crude Oil Gathering Pipelines, the Woods Cross
Pipelines or the Roswell Product Pipeline, as applicable, as a result of the
Partnership Entities’ operational difficulties, prorationing or inability to
provide the Trunk Pipeline Minimum Capacity, the Gathering Pipeline Minimum
Capacity, the Woods Cross Minimum Capacity or the Roswell Pipeline Minimum
Capacity, as applicable, multiplied by (B) the applicable tariffs. This
Section 2(a)(iii) shall not apply in the event the Partnership Entities give
notice of a Force Majeure event in accordance with Section 3, in which case the
Holly Entities’ Minimum Pipeline Revenue Commitment shall be suspended in
accordance with and as provided in Section 3.
     (b) Tariffs and Tankage Fees.
     (i) The tariff rates applicable to (A) service on the Crude Oil Trunk
Pipelines shall be as set forth in Exhibit A attached hereto and made a part
hereof for all purposes, as such exhibit may be amended from time-to-time in
accordance with this Agreement; (B) service on the Crude Oil Gathering Pipelines
shall be as set forth in Exhibit B attached hereto and made a part hereof for
all purposes, as such exhibit may be amended from time-to-time in accordance
with this Agreement; (C) service on the Woods Cross Pipelines shall be as set
forth in Exhibit C attached hereto and made a part hereof for all purposes, as
such exhibit may be amended from time-to-time in accordance with this Agreement;
and (D) service on Roswell Product Pipeline shall be as set forth in Exhibit D
attached hereto and made a part hereof for all purposes, as such exhibit may be
amended from time-to-time in accordance with this Agreement. The Holly Entities
shall pay to the Partnership Entities the applicable tariff rate set forth in
Exhibit A, B, C or D (as such exhibit may be amended from time to time in
accordance with this Agreement) for making shipments of Crude Oil and/or Refined
Product on the Pipeline Assets pursuant to this Agreement. The rules and
regulations governing service on the Pipeline Assets shall be as set forth in
the applicable rules and regulations tariffs with respect to such service. The
tariff rates shall be adjusted on the first day of each Contract Year commencing
on July 1, 2008, by an amount equal to the percentage change, if any, between
the two (2) immediately preceding calendar years, in the FERC Oil Pipeline
Index. If that index is no longer published, the Holly Entities and the
Partnership Entities shall negotiate in good faith to agree on a new index that
gives comparable protection against inflation or deflation, and the same method
of adjustment for increases or decreases in the new index shall be used to
calculate increases or decreases in the tariff rates. If the Holly Entities and
the Partnership Entities are unable to agree, a new index will be determined by
binding arbitration in accordance with Section 12(e), and the same method of
adjustment for increases or decreases in the new index shall be used to
calculate increases or decreases in the tariff rates. The Partnership Entities
shall have the right to change the tariff rates applicable to the Crude Oil
Trunk Pipelines, the Crude Oil Gathering Pipelines, the Woods Cross Pipelines
and the Roswell Product Pipeline in the

10



--------------------------------------------------------------------------------



 



event that the Partnership Entities incur increased expenses (or lower revenues)
or capital costs, as a direct result of a change in the quality and/or
consistency of the Crude Oil or Refined Product, as applicable, and to the
extent thereof. To evidence the Parties’ agreement to each adjusted tariff rate,
the Parties shall execute an amended, modified, revised or updated Exhibit A,
Exhibit B, Exhibit C and Exhibit D, as applicable, and attach it to this
Agreement. Such amended, modified, revised or updated Exhibit A, Exhibit B,
Exhibit C and Exhibit D, as applicable, shall be sequentially numbered (e.g.
Exhibit A-1, Exhibit A-2, etc.), dated and appended as an additional exhibit to
this Agreement and shall replace the prior version of such Exhibit A, Exhibit B,
Exhibit C and Exhibit D, as applicable, in its entirety, except as specified
therein.
     (ii) In the event that Crude Oil throughput at the Artesia Refinery and/or
the Lovington Refinery exceeds 110,000 bpd or if Crude Oil viscosity exceeds 50
SSU on greater than 10,000 bpd of such Crude Oil throughput at the Artesia
Refinery and/or the Lovington Refinery, and the Partnership Entities incur
increased expenses (or lower revenues) or capital costs, as a direct result
thereof, the Parties will renegotiate the tariff rates in good faith in order to
compensate the Partnership Entities on account of such incremental expenses (or
lower revenues) or capital costs, which capital costs shall also include a
reasonable rate of return. If the Holly Entities and the Partnership Entities
are unable to agree upon renegotiated tariff rates, the renegotiated tariff
rates will be determined by binding arbitration in accordance with Section 12(e)
of this Agreement.
     (iii) The Holly Entities shall receive a volume incentive tariff of (a)
$0.3258 per barrel as of January 1, 2009 to June 30, 2009 and (b) $0.3658 per
barrel as of July 1, 2009 to June 30, 2010, as such incentive may be revised
pursuant to this Section 2(b)(iii) and Schedule II attached hereto (the “Volume
Incentive Tariff”) under the then current applicable tariff on volumes greater
than the applicable minimum volumes necessary to meet the portion of the Minimum
Gathering Pipeline Revenue Commitment to be shipped during a Contract Quarter,
which shall be determined and applied on a quarterly basis for purposes of this
Section 2(b)(iii). The Volume Incentive Tariff shall be adjusted on the first
day of each Contract Year commencing on July 1, 2010, by an amount equal to the
percentage change, if any, between the two (2) immediately preceding calendar
years, in the FERC Oil Pipeline Index. If that index is no longer published, the
Holly Entities and the Partnership Entities shall negotiate in good faith to
agree on a new index that gives comparable protection against inflation or
deflation and the same method of adjustment for increases in the new index shall
be used to calculate increases in the tariff rates. If the Holly Entities and
the Partnership Entities are unable to agree, a new index will be determined by
binding arbitration in accordance with Section 12(e), and the same method of
adjustment for increases or decreases in the new index shall be used to
calculate increases in the Volume Incentive Tariff. To evidence the Parties’
agreement to each adjusted Volume Incentive Tariff, the Parties shall execute an
amended, modified, revised or updated Schedule II and attach it to this
Agreement. Such amended, modified, revised or updated Schedule II shall be
sequentially numbered (e.g. Schedule II-1, Schedule II-2, etc.), dated and
appended as an additional schedule to this Agreement and shall replace the prior
version of such Schedule II in its entirety, except as specified therein.

11



--------------------------------------------------------------------------------



 



     (c) Tankage Revenue Commitment. During the Term the Holly Entities shall
pay the Partnership Entities throughput fees associated with the Refinery
Tankage in the amount of $184,000 per month as such amount may be revised
pursuant to this Section 2(c) and Schedule III attached hereto (the “Tankage
Revenue Commitment”) in exchange for the Partnership Entities providing to the
Holly Entities 613,333 barrels per month of crude oil storage capacity at the
Refinery Tankage. The amount of the Tankage Revenue Commitment shall be adjusted
upward on the first day of each Contract Year commencing on July 1, 2008, by an
amount equal to the percentage change, if any, between the two (2) immediately
preceding calendar years, in the FERC Oil Pipeline Index. If the percentage
change in the FERC Oil Pipeline Index is negative in a given year then there
will be no change in the Tankage Revenue Commitment. If that index is no longer
published, the Holly Entities and the Partnership Entities shall negotiate in
good faith to agree on a new index that gives comparable protection against
inflation and the same method of adjustment for increases in the new index shall
be used to calculate increases in the Tankage Revenue Commitment. If the Holly
Entities and the Partnership Entities are unable to agree, a new index will be
determined by binding arbitration in accordance with Section 12(e), and the same
method of adjustment for increases in the new index shall be used to calculate
increases in the Tankage Revenue Commitment. To evidence the Parties’ agreement
to each adjusted Tankage Revenue Commitment, the Parties shall execute an
amended, modified, revised or updated Schedule III and attach it to this
Agreement. Such amended, modified, revised or updated Schedule III shall be
sequentially numbered (e.g. Schedule III-1, Schedule III-2, etc.), dated and
appended as an additional schedule to this Agreement and shall replace the prior
version of such Schedule III in its entirety, except as specified therein.
     (d) Roswell Terminal Operating Expenses and Payment. During the Term and
subject to the terms and conditions of this Agreement, the Holly Entities shall
(i) reimburse all operating expenses incurred by the Partnership Entities in
their operation of the Roswell Terminal in an economic and prudent manner, in
accordance with the normal and customary practices in the industry and
Applicable Laws, and consistent with the historical operation of the Roswell
Terminal by the Holly Entities, and (ii) make annual payment to the Partnership
Entities in the amount of $100,000 as such amount may be revised pursuant to
this Section 2(d) and Schedule IV attached hereto (such annual payment, the
“Roswell Terminal Payment”) which shall be adjusted upward on the first day of
each Contract Year commencing on July 1, 2008, by an amount equal to the
percentage increase, if any, rounded to four decimal places of the PPI
calculated in accordance with the method set forth in Section 2(a)(ii). If the
PPI index change is negative in a given year then there will be no change in the
Roswell Terminal Payment. If that index is no longer published, the Holly
Entities and the Partnership Entities shall negotiate in good faith to agree on
a new index that gives comparable protection against inflation and the same
method of adjustment for increases in the new index shall be used to calculate
increases in the Roswell Terminal Payment. If the Holly Entities and the
Partnership Entities are unable to agree, a new index will be determined by
binding arbitration in accordance with Section 12(e), and the same method of
adjustment for increases in the new index shall be used to calculate increases
in the Roswell Terminal Payment. To evidence the Parties’ agreement to each
adjusted Roswell Terminal Payment, the Parties shall execute an amended,
modified, revised or updated Schedule IV and attach it to this Agreement. Such
amended, modified, revised or updated Schedule IV shall be sequentially numbered
(e.g. Schedule IV-1, Schedule IV-2, etc.), dated and appended as an additional
schedule to this Agreement and shall replace the prior version of such
Schedule IV in its entirety, except as specified therein. The Partnership
Entities shall exercise

12



--------------------------------------------------------------------------------



 



the same level of care in the operation of the Roswell Terminal as they exercise
in the operation of their own terminals and pipeline assets.
     (e) Volumetric Gains and Losses. The Holly Entities shall, during the Term,
(i) absorb all volumetric gains in the Crude Oil Trunk Pipelines and Crude Oil
Gathering Pipelines, and (ii) be responsible for all volumetric losses in the
Crude Oil Trunk Pipelines and the Crude Oil Gathering Pipelines up to a maximum
of 0.5%. The Partnership Entities shall be responsible for all volumetric losses
in excess of 0.5% in the Crude Oil Trunk Pipelines and Crude Oil Gathering
Pipelines during the Term.
     (f) Obligations of the Partnership Entities. During the Term and subject to
the terms and conditions of this Agreement, including Section 12(b), the
Partnership Entities agree to own or lease, operate and maintain the assets
necessary to accept the deliveries from the Holly Entities and to provide the
services required under this Agreement. Notwithstanding the preceding sentence,
subject to Section 12(b) of this Agreement and Article V of the Omnibus
Agreement, the Partnership Entities are free to sell any of their assets,
including assets that provide services under this Agreement, and the Partnership
or any of the Partnership Entities are free to merge with another entity
(whether or not the Partnership or any of the Partnership Entities is the
surviving entity in such merger) and are free to sell all of their assets or all
of their equity to another entity at any time. The Partnership Entities shall,
upon six (6) months’ prior written notice to the Holly Entities, except in the
event of an emergency or in order to comply with Applicable Law, have the right
to discontinue operation with respect to any of the Crude Oil Gathering
Pipelines in the event that such operation becomes (i) mechanically unreliable
or (ii) uneconomical due to a decline in volume. At the request of the Holly
Entities, and subject in each case to any applicable common carrier proration
duties, the Partnership Entities agree to use commercially reasonable efforts to
transport by pipeline for the Holly Entities each month during the Term:
(i) 79,000 bpd of Crude Oil on the Crude Oil Trunk Pipelines; (ii) (A) from the
Effective Time until the fifth anniversary of the Effective Time: 50,000 bpd of
Crude Oil on the Crude Oil Gathering Pipelines; (B) from the fifth anniversary
of the Effective Time until the tenth anniversary of the Effective Time: 47,500
bpd of Crude Oil on the Crude Oil Gathering Pipelines; and (C) from the tenth
anniversary of the Effective Time until the expiration of the Term: 45,000 bpd
of Crude Oil on the Crude Oil Gathering Pipelines (in each case, including
storage in the Artesia Crude Oil Pipeline Tankage or Lovington Crude Oil
Refinery Tankage, but not in the Refinery Tankage); (iii) 8,000 bpd of Crude Oil
and Refined Product, collectively, on the Woods Cross Pipelines; and (iv) 36,000
bpq of Refined Product on the Roswell Products Pipeline. To the extent that the
Holly Entities are entitled to an exception under Section 3 to their obligations
under Section 2(a), the corresponding obligations of the Partnership Entities
under this Section 2(f) will be proportionately reduced.
     (g) Drag Reducing Agents and Additives. If the Partnership Entities
determine that adding drag reducing agents (“DRA”) and additives to the Crude
Oil and Refined Products is reasonably required to move Crude Oil and Refined
Product in the quantities necessary to meet the Holly Entities’ schedule or as
may be otherwise be required to safely move such quantities of Crude Oil and
Refined Product, the Partnership Entities shall provide the Holly Entities with
an analysis of the proposed cost and benefits thereof. In the event that the
Holly Entities agree to use such additives as proposed by the Partnership
Entities, the Holly Entities shall reimburse the Partnership Entities for the
costs of adding any additive, including DRA and/or other additives to

13



--------------------------------------------------------------------------------



 



the Crude Oil and Refined Product. All fuel additives, anti-icers and DRA
(collectively, “Additives”) added to the Crude Oil and Refined Product pursuant
to this Section 2(g) will be provided by the Holly Entities at no cost to the
Partnership Entities or, if the Partnership Entities provide Additives, then the
Holly Entities agree to reimburse the Partnership Entities for the costs of the
Additives.
     (h) Reimbursement for Initial Tank Inspections. The Holly Entities will,
during the period that commences on the Effective Time and ends five (5) years
thereafter (the “Initial Tank Inspection Period”), reimburse the Partnership
Entities for the actual costs incurred by the Partnership Entities in performing
the first regularly scheduled API 653 inspection conducted after the Effective
Time of the tanks included within the Tankage Assets (the “Initial Tank
Inspections”), and any repairs or tests or consequential remediation that may be
required to be made to such Tankage Assets as a result of any discovery made
during the Initial Tank Inspections; provided, however, that (i) the Holly
Entities are not obligated to reimburse the Partnership Entities for any costs
associated with or arising from any inspection of Relocated Tank 437 or
Replacement Tank 439, and (ii) upon expiration of the Initial Tank Inspection
Period, all of the obligations of the Holly Entities pursuant to this
Section 2(h) shall terminate, except that the Initial Tank Inspection Period
shall be extended if, and only to the extent that (a) inaccessibility of the
Tankage Assets during the Initial Tank Inspection Period caused the delay of an
Initial Tank Inspection originally scheduled to be performed during the Initial
Tank Inspection Period, and (b) the Holly Entities received notice from the
Partnership Entities regarding such delay at the time it occurred.
     (i) Taxes. The Holly Entities will pay all taxes, import duties, license
fees and other charges by any Governmental Authority levied on or with respect
to the Crude Oil and Refined Product delivered by the Holly Entities for
transportation by the Partnership Entities in the Pipeline Assets including, but
not limited to, any New Mexico gross receipts and compensating (use) taxes. The
Holly Entities will reimburse the Partnership Entities for the New Mexico gross
receipts tax, but not income tax, levied on or with respect to the
transportation services provided by the Partnership Entities to the Holly
Entities under this Agreement. Should any Party be required to pay or collect
any taxes, duties, charges and or assessments pursuant to any Applicable Law or
authority now in effect or hereafter to become effective which are payable by
the any other Party pursuant to this Section 2(i) the proper Party shall
promptly reimburse the other Party therefor.
     (j) Timing of Payments. The Holly Entities will make payments to the
Partnership Entities by electronic payment with immediately available funds on a
monthly basis during the Term with respect to services rendered or reimbursable
costs or expenses incurred by the Partnership Entities under this Agreement in
the prior month. Payments not received by the Partnership Entities on or prior
to the applicable payment date will accrue interest at the Prime Rate from the
applicable payment date until paid.
     (k) Marketing of Transportation and Storage Services. The Partnership
Entities may market transportation and storage services to third parties on the
Crude Oil Trunk Pipelines or the Crude Oil Gathering Pipelines, provided that
(i) the Partnership Entities provide the Holly Entities with prior written
notice describing the purported transportation and/or storage services to the
extent permitted by Applicable Law; and (ii) the Holly Entities remain satisfied
that such

14



--------------------------------------------------------------------------------



 



transportation and storage services marketed by the Partnership Entities has not
negatively affected the Holly Entities’ ability to utilize the Drop-Down Assets
in any material respect and the quality and quantity of the Crude Oil has not
been materially degraded or otherwise impaired.
     (l) Change in Pipeline Direction; Product Service or Origination and
Destination. Without the Holly Entities’ prior written consent, which shall not
be unreasonably withheld, the Partnership Entities shall not (i) reverse the
direction of any of the Pipeline Assets; (ii) change, alter or modify the
product service of any of the Pipeline Assets; or (iii) change, alter or modify
the origination or destination of any of the Pipeline Assets; provided, however,
that the Partnership Entities may take any necessary emergency action to prevent
or remedy a release of Crude Oil or Refined Product, as applicable, from any of
the Pipeline Assets without obtaining the consent required by this Section 2(l).
The Holly Entities shall have the right to reverse the direction of any of the
Pipeline Assets if the Holly Entities agree to (i) reimburse the Partnership
Entities for the additional costs and expenses incurred by the Partnership
Entities as a result of such change in direction (both to reverse and
re-reverse); (ii) reimburse the Partnership Entities for all costs arising out
of the Partnership Entities’ inability to perform under any transportation
service contract due to the reversal of the direction of the Pipeline Assets;
and (iii) pay the flow reversal rates as set forth on Exhibit E, as it may be
amended from time-to-time in accordance with this Agreement. The tariff rates
applicable to any such flow reversal shall be as set forth on Exhibit E and
shall be adjusted each year as provided in Section 2(a)(ii).
     (m) Notification of Utilization. Upon request by the Partnership Entities,
the Holly Entities will provide to the Partnership Entities written notification
of the Holly Entities’ reasonable good faith estimate of their anticipated
future utilization of any of the Drop-Down Assets as soon as reasonably
practicable after receiving such request.
     (n) Scheduling and Accepting Deliveries. The Partnership Entities will use
their reasonable commercial efforts to schedule movement and accept deliveries
of Crude Oil and Refined Product in a manner that is consistent with the
historical dealings between the Parties, as such dealings may change from time
to time.
     (o) Increases in Pipeline Tariff Rates and Tankage Fees. If new Applicable
Laws are enacted that require the Partnership Entities to make capital
expenditures with respect to the Drop-Down Assets, the Partnership Entities may
amend the tariff rates in order to recover the Partnership Entities’ cost of
complying with these Applicable Laws (including a reasonable return). The Holly
Entities and the Partnership Entities shall use their reasonable commercial
efforts to comply with these Applicable Laws, and shall negotiate in good faith
to mitigate the impact of these Applicable Laws and to determine the amount of
the new tariff rates. If the Holly Entities and the Partnership Entities are
unable to agree on the amount of the new tariff rates that the Partnership
Entities will charge, such tariff rates will be determined by binding
arbitration in accordance with Section 12(e). Exhibit A, Exhibit B, Exhibit C,
Exhibit D or any other applicable exhibit or schedule to this Agreement will be
updated, amended or revised, as applicable, in accordance with this Agreement to
reflect any changes in tariff rates agreed to in accordance with this
Section 2(o).
     (p) Lease Connection Expenses. The Partnership Entities shall construct and
add such new lease connection pipelines to the Crude Oil Gathering Pipelines as
requested by the

15



--------------------------------------------------------------------------------



 



Holly Entities; provided, however, that the obligation of the Partnership
Entities to construct and add such new lease connection pipelines shall be
limited to $250,000 per calendar year. In the event the Holly Entities request
that the Partnership Entities construct new lease connection pipelines in excess
of $250,000 per calendar year, then the Partnership Entities will be reimbursed
for costs and expenses incurred by them in excess of $250,000 per calendar year
as follows:
     (i) At the end of each calendar year beginning in 2009 and in each
subsequent year, the Partnership Entities will calculate the total lease
connection expansion capital spent in the prior calendar year and subtract
$250,000 (such difference, the “Incremental Capital”). The Partnership Entities
shall use the Incremental Capital to calculate a monthly fee (the “Capital Fee”)
to provide the Partnership Entities with a simple 15% return calculated over a
seven year period. The Capital Fee shall be charged to the Holly Entities over a
seven year period commencing January 1st of the year following the calendar year
in which such Incremental Capital was incurred by the Partnership Entities. The
Capital Fee is in addition to the previous agreed gathering fee set forth on
Exhibit B.
     (ii) The Partnership Entities shall provide the Holly Entities with written
notice of their calculation of the Incremental Capital and the Capital Fee (the
“Capital Calculation Notice”), as well as supporting documentation, by no later
than 30 days following the end of a calendar year.
     (iii) If the Holly Entities disagree with the Partnership Entities’
calculation of the Incremental Capital or Capital Fee, then the Holly Entities
shall send written notice thereof to the Partnership Entities and a senior
officer of Holly (on behalf of the Holly Entities) and a senior officer of the
Partnership (on behalf of the Partnership Entities) shall meet or communicate by
telephone at a mutually acceptable time and place, and thereafter as often as
they reasonably deem necessary and shall negotiate in good faith to attempt to
resolve any differences that they may have with respect to the calculation of
the Incremental Capital or the Capital Fee. During the 30-day period following
the Partnership Entities’ delivery to the Holly Entities of the Capital
Calculation Notice, the Holly Entities shall have access to the working papers
of the Partnership Entities relating to such calculations. If such differences
are not resolved within 30 days following the Partnership Entities’ delivery to
the Holly Entities of the Capital Calculation Notice, the Holly Entities and the
Partnership Entities shall, within forty-five (45) days following the
Partnership Entities’ delivery to the Holly Entities of the Capital Calculation
Notice, submit any and all matters which remain in dispute to arbitration in
accordance with Section 12(e).
     Section 3. Force Majeure
     In the event that any Party is rendered unable, wholly or in part, by a
Force Majeure event from performing its obligations under this Agreement for a
period of more than thirty (30) consecutive days, then, upon the delivery of
notice and full particulars of the Force Majeure event in writing within a
reasonable time after the occurrence of the Force Majeure event relied on
(“Force Majeure Notice”), the obligations of the Parties, so far as they are
affected by the Force Majeure event, shall be suspended for the duration of any
inability so caused. Any

16



--------------------------------------------------------------------------------



 



suspension of the obligations of the Parties as a result of this Section 3 shall
extend the Term (to the extent so affected) for a period equivalent to the
duration of the inability set forth in the Force Majeure Notice. The Holly
Entities will be required to pay any amounts accrued and due under this
Agreement at the time of the Force Majeure event. The cause of the Force Majeure
event shall so far as possible be remedied with all reasonable dispatch, except
that no Party shall be compelled to resolve any strikes, lockouts or other
industrial disputes other than as it shall determine to be in its best
interests. In the event a Force Majeure event prevents the Partnership Entities
or the Holly Entities from performing substantially all of their respective
obligations under this Agreement for a period of more than one (1) year, this
Agreement may be terminated by the Partnership Entities or the Holly Entities by
providing written notice thereof to the other Party. Nothing in this Section 3
shall alter the liability of the Partnership Entities as set forth in the
applicable rules and regulations tariffs for the Pipeline Assets.
     Section 4. Agreement to Remain Shipper
     With respect to any Refined Product that is produced at a Refinery and
transported in the Roswell Products Pipeline or Woods Cross Pipelines or any
Crude Oil that is acquired by the Holly Entities and transported on the Crude
Oil Trunk Pipelines, Crude Oil Gathering Pipelines or Woods Cross Pipelines and
stored in the Artesia Crude Oil Pipeline Tankage or Lovington Crude Oil Pipeline
Tankage, the Holly Entities agree that they will continue their historical
commercial practice of owning such Crude Oil or Refined Product, as applicable,
from such point as (i) the Refined Product leaves the Refinery until at least
such point as it will not be further transported in the Roswell Products
Pipeline or Woods Cross Pipelines and to continue acting in the capacity of the
shipper of such Refined Product for their own account at all times that such
Refined Product is in the Roswell Products Pipeline or Woods Cross Pipeline; and
(ii) the Crude Oil is received into the Crude Oil Trunk Pipelines, Crude Oil
Gathering Pipelines or Woods Cross Pipelines by the Partnership Entities until
such time that it is delivered to the Artesia Crude Oil Pipeline Tankage at the
Artesia Refinery or delivered to the Lovington Crude Oil Pipeline Tankage at the
Lovington Refinery.
     Section 5. Agreement Not to Challenge Tariffs
     The Holly Entities agree to any tariff rate changes for the Pipeline Assets
in accordance with this Agreement. The Holly Entities agree (a) not to
challenge, nor to cause their Affiliates to challenge, nor to encourage or
recommend to any other Person that it challenge, or voluntarily assist in any
way any other Person in challenging, in any forum, tariffs (including joint
tariffs) of the Partnership Entities that the Partnership Entities have filed or
may file containing rates, rules or regulations that are in effect at any time
during the Term and regulate the transportation of the Crude Oil or Refined
Product, and (b) not to protest or file a complaint, nor cause their Affiliates
to protest or file a complaint, nor encourage or recommend to any other Person
that it protest or file a complaint, or voluntarily assist in any way any other
Person in protesting or filing a complaint, with respect to regulatory filings
that the Partnership Entities have made or may make at any time during the Term
to change tariffs (including joint tariffs) for transportation of Crude Oil or
Refined Product in each case so long as such tariffs, regulatory filings or
rates changed do not conflict with the terms of this Agreement.

17



--------------------------------------------------------------------------------



 



     Section 6. Effectiveness and Term
     This Agreement shall be effective as of the Effective Time, and shall
terminate at 12:01 a.m. Dallas, Texas, time on February 28, 2023, unless
extended by written mutual agreement of the Parties or as set forth in Section 7
(the “Term”); provided, however, that Section 5 shall survive the termination of
this Agreement. The Party(ies) desiring to extend this Agreement pursuant to
this Section 6 shall provide prior written notice to the other Parties of its
desire to so extend this Agreement; such written notice shall be provided not
more than twenty-four (24) months and not less than the later of twelve (12)
months prior to the date of termination or ten (10) days after receipt of a
written request from another Party (which request may be delivered no earlier
than twelve (12) months prior to the date of termination) to provide any such
notice or lose such right.
     Section 7. Right to Enter into a New Agreement
     (a) In the event that the Holly Entities provide prior written notice to
the Partnership Entities of the desire of the Holly Entities to extend this
Agreement by written mutual agreement of the Parties, the Parties shall
negotiate in good faith to extend this Agreement by written mutual agreement,
but, if such negotiations fail to produce a written mutual agreement for
extension by a date six months prior to the termination date, then the
Partnership Entities shall have the right to negotiate to enter into one or more
pipeline and tankage agreements with one or more third parties to begin after
the date of termination, provided that until the end of one year following
termination without renewal of this Agreement, the Holly Entities will have the
right to enter into a new pipelines and tankage agreement with the Partnership
Entities on commercial terms that substantially match the terms upon which the
Partnership Entities propose to enter into an agreement with a third party for
similar services with respect to all or a material portion of the Drop-Down
Assets. In such circumstances, the Partnership Entities shall give the Holly
Entities forty-five (45) days prior written notice of any proposed new pipelines
and tankage agreement with a third party, and such notice shall inform the Holly
Entities of the fee schedules, tariffs, duration and any other terms of the
proposed third party agreement and the Holly Entities shall have forty-five
(45) days following receipt of such notice to agree to the terms specified in
the notice or the Holly Entities shall lose the rights specified by this
Section 7(a) with respect to the assets that are the subject of such notice.
     (b) In the event that the Holly Entities fail to provide prior written
notice to the Partnership Entities of the desire of the Holly Entities to extend
this Agreement by written mutual agreement of the Parties pursuant to Section 6,
the Partnership Entities shall have the right, during the period from the date
of the Holly Entities’ failure to provide written notice pursuant to Section 6
to the date of termination of this Agreement, to negotiate to enter into a new
pipelines and tankage agreement with a third party, provided however that at any
time during the twelve (12) months prior to the expiration of the Term, the
Holly Entities will have the right to enter into a new pipelines and tankage
agreement with the Partnership Entities on commercial terms that substantially
match the terms upon which the Partnership Entities propose to enter into an
agreement with a third party for similar services with respect to all or a
material portion of the Drop-Down Assets. In such circumstances, the Partnership
Entities shall give the Holly Entities forty-five (45) days prior written notice
of any proposed new pipelines and tankage agreement with a third party, and such
notice shall inform the Holly Entities of the fee

18



--------------------------------------------------------------------------------



 



schedules, tariffs, duration and any other terms of the proposed third party
agreement and the Holly Entities shall have forty-five (45) days following
receipt of such notice to agree to the terms specified in the notice or the
Holly Entities shall lose the rights specified by this Section 7(b) with respect
to the assets that are the subject of such notice.
     Section 8. Notices
     (a) Any notice or other communication given under this Agreement shall be
in writing and shall be (i) delivered personally, (ii) sent by documented
overnight delivery service, (iii) sent by email transmission, or (iv) sent by
first class mail, postage prepaid (certified or registered mail, return receipt
requested). Such notice shall be deemed to have been duly given (x) if received,
on the date of the delivery, with a receipt for delivery, (y) if refused, on the
date of the refused delivery, with a receipt for refusal, or (z) with respect to
email transmissions, on the date the recipient confirms receipt. Notices or
other communications shall be directed to the following addresses:
          Notices to the Holly Entities:
c/o Holly Corporation
100 Crescent Court, Suite 1600
Dallas, Texas 75201
Attn: David L. Lamp
Email address: president@hollycorp.com
with a copy, which shall not constitute notice, but is required in order to
giver proper notice, to:
c/o Holly Corporation
100 Crescent Court, Suite 1600
Dallas, Texas 75201
Attn: General Counsel
Email address: generalcounsel@hollycorp.com
          Notices to the Partnership Entities:
c/o Holly Energy Partners, L.P.
100 Crescent Court, Suite 1600
Dallas, TX 75201
Attn: David G. Blair
Email address: SVP-HEP@hollyenergy.com
with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:
c/o Holly Energy Partners, L.P.
100 Crescent Court, Suite 1600
Dallas, Texas 75201

19



--------------------------------------------------------------------------------



 



Attn: General Counsel
Email address: generalcounsel@hollyenergy.com
     (b) Any Party may at any time change its address for service from time to
time by giving notice to the other Parties in accordance with this Section 8.
     Section 9. Deficiency Payments
     (a) As soon as practicable following the end of each Contract Quarter under
this Agreement, the Partnership Entities shall deliver to the Holly Entities a
written notice (the “Deficiency Notice”) detailing any failure of the Holly
Entities to meet their obligations under Section 2(a)(i), Section 2(c),
Section 2(d) or Section 2(p), provided that the Holly Entities’ obligations
pursuant to the Minimum Trunk Pipeline Revenue Commitment, Minimum Gathering
Pipeline Revenue Commitment, Minimum Woods Cross Pipeline Revenue Commitment and
the Minimum Roswell Pipeline Revenue Commitment shall, in each case, be assessed
on a quarterly basis for the purposes of this Section 9. The Deficiency Notice
shall (i) specify in reasonable detail the nature of any deficiency and
(ii) specify the approximate dollar amount that the Partnership Entities believe
would have been paid by the Holly Entities to the Partnership Entities if the
Holly Entities had complied with their respective obligations pursuant to
Section 2(a)(i), Section 2(c), Section 2(d) or Section 2(p), as applicable (the
“Deficiency Payment”). The Holly Entities shall pay the Deficiency Payment to
the Partnership Entities upon the later of: (A) ten (10) days after their
receipt of the Deficiency Notice and (B) thirty (30) days following the end of
the related Contract Quarter.
     (b) If the Holly Entities disagree with the Deficiency Notice, then,
following the payment of the Deficiency Payment to the Partnership Entities, the
Holly Entities shall send written notice thereof to the Partnership Entities and
a senior officer of Holly (on behalf of the Holly Entities) and a senior officer
of the Partnership (on behalf of the Partnership Entities) shall meet or
communicate by telephone at a mutually acceptable time and place, and thereafter
as often as they reasonably deem necessary and shall negotiate in good faith to
attempt to resolve any differences that they may have with respect to matters
specified in the Deficiency Notice. During the 30-day period following the
payment of the Deficiency Payment, the Holly Entities shall have access to the
working papers of the Partnership Entities relating to the Deficiency Notice. If
such differences are not resolved within thirty (30) days following the payment
of the Deficiency Payment, the Holly Entities and the Partnership Entities
shall, within forty-five (45) days following the payment of the Deficiency
Payment, submit any and all matters which remain in dispute and which were
properly included in the Deficiency Notice to arbitration in accordance with
Section 12(e).
     (c) If it is finally determined pursuant to this Section 9 that the Holly
Entities are not required to make any or all of the Deficiency Payment (the
“Refund”), the Partnership Entities shall promptly pay to the Holly Entities the
Refund, together with interest thereon at the Prime Rate, in immediately
available funds.
     (d) The Parties acknowledge and agree that there shall be no carry-over of
deficiency volumes with respect to the Minimum Pipeline Revenue Commitment.

20



--------------------------------------------------------------------------------



 



     (e) The Parties acknowledge and agree that the Minimum Pipeline Revenue
Commitment shall not be aggregated for purposes of determining any deficiency
pursuant to this Section 9.
     (f) No Party shall have a right to setoff revenue in excess of the minimum
revenue commitment of the Minimum Trunk Pipeline Revenue Commitment, the Minimum
Gathering Pipeline Revenue Commitment, the Minimum Woods Cross Pipeline Revenue
Commitment or the Minimum Roswell Pipeline Revenue Commitment with respect to
any deficiency under the Minimum Trunk Pipeline Revenue Commitment, the Minimum
Gathering Pipeline Revenue Commitment, the Minimum Woods Cross Pipeline Revenue
Commitment or the Minimum Roswell Pipeline Revenue Commitment.
     Section 10. Right of First Refusal The Parties acknowledge the right of
first refusal of the Holly Entities with respect to the Drop-Down Assets
provided in the Omnibus Agreement.
     Section 11. Limitation of Damages
     (a) NOTWITHSTANDING ANYTHING CONTAINED TO THE CONTRARY IN ANY OTHER
PROVISION OF THIS AGREEMENT AND EXCEPT FOR CLAIMS MADE BY THIRD PARTIES WHICH
SHALL NOT BE LIMITED BY THIS PARAGRAPH, THE PARTIES AGREE THAT THE RECOVERY BY
ANY PARTY OF ANY LIABILITIES, DAMAGES, COSTS OR OTHER EXPENSES SUFFERED OR
INCURRED BY IT AS A RESULT OF ANY BREACH OR NONFULFILLMENT BY A PARTY OF ANY OF
ITS REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS OR OTHER OBLIGATIONS
UNDER THIS AGREEMENT, SHALL BE LIMITED TO ACTUAL DAMAGES AND SHALL NOT INCLUDE
OR APPLY TO, NOR SHALL ANY PARTY BE ENTITLED TO RECOVER, ANY INDIRECT,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING, WITHOUT LIMITATION, ANY
DAMAGES ON ACCOUNT OF LOST PROFITS OR OPPORTUNITIES OR BUSINESS INTERRUPTION OR
DIMINUTION IN VALUE) SUFFERED OR INCURRED BY ANY PARTY; PROVIDED, HOWEVER, THAT
SUCH RESTRICTION AND LIMITATION SHALL NOT APPLY (x) AS A RESULT OF A THIRD PARTY
CLAIM FOR SUCH INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES OR (y) TO
INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING, WITHOUT
LIMITATION, ANY DAMAGES ON ACCOUNT OF LOST PROFITS OR OPPORTUNITIES OR BUSINESS
INTERRUPTION OR DIMINUTION IN VALUE) THAT ARE A RESULT OF THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF THE BREACHING OR NONFULFILLING PARTY OR ITS AFFILIATES.
     (b) Notwithstanding anything in this Agreement to the contrary and solely
for the purpose of determining which of the Holly Entities or the Partnership
Entities, as applicable, shall be liable in a particular circumstance, each
Party shall be liable to each other Party for any loss, damage, injury,
judgment, claim, cost, expense or other liability suffered or incurred by a
Party (the “Damaged Party”) to the extent that the Party causes such loss,
damage, injury, judgment, claim, cost, expense or other liability suffered or
incurred by the Damaged Party or owns or operates the assets covered by or
subject to this Agreement or other property in question

21



--------------------------------------------------------------------------------



 



responsible for causing such loss, damage, injury, judgment, claim, cost,
expense or other liability suffered or incurred by the Damaged Party.
     Section 12. Miscellaneous
     (a) Amendments and Waivers. No amendment or modification of this Agreement
shall be valid unless it is in writing and signed by the Parties. No waiver of
any provision of this Agreement shall be valid unless it is in writing and
signed by the Party against whom the waiver is sought to be enforced. Any of the
exhibits or schedules to this Agreement may be amended, modified, revised or
updated by the Parties if each of the Parties executes an amended, modified,
revised or updated exhibit or schedule, as applicable, and attaches it to this
Agreement. Such amended, modified, revised or updated exhibits or schedules
shall be sequentially numbered (e.g. Exhibit A-1, Exhibit A-2, etc.), dated and
appended as an additional exhibit or schedule to this Agreement and shall
replace the prior exhibit or schedule, as applicable, in its entirety, except as
specified therein. No failure or delay in exercising any right hereunder, and no
course of conduct, shall operate as a waiver of any provision of this Agreement.
No single or partial exercise of a right hereunder shall preclude further or
complete exercise of that right or any other right hereunder.
     (b) Successors and Assigns. This Agreement shall inure to the benefit of,
and shall be binding upon, the Holly Entities, the Partnership Entities and
their respective successors and permitted assigns. Neither this Agreement nor
any of the rights or obligations hereunder shall be assigned without the prior
written consent of the Holly Entities (in the case of any assignment by the
Partnership Entities) or the Partnership Entities (in the case of any assignment
by the Holly Entities), in each case, such consent is not to be unreasonably
withheld or delayed; provided, however, that (i) the Partnership Entities may
make such an assignment (including a partial pro rata assignment) to an
Affiliate of the Partnership Entities without the Holly Entities’ consent,
(ii) the Holly Entities may make such an assignment (including a pro rata
partial assignment) to an Affiliate of the Holly Entities without the
Partnership Entities’ consent, (iii) the Holly Entities may make a collateral
assignment of their rights and obligations hereunder, and (iv) the Partnership
Entities may make a collateral assignment of their rights hereunder and/or grant
a security interest in their rights and obligations hereunder to a bona fide
third party lender or debt holder, or trustee or representative for any of them,
without the Holly Entities’ consent, if such third party lender, debt holder or
trustee shall have executed and delivered to the Holly Entities a
non-disturbance agreement in such form as is reasonably satisfactory to the
Holly Entities and such third party lender, debt holder or trustee. Any attempt
to make an assignment otherwise than as permitted by the foregoing shall be null
and void. The Parties agree to require their respective successors, if any, to
expressly assume, in a form of agreement reasonably acceptable to the other
Parties, their obligations under this Agreement.
     (c) Severability. If any provision of this Agreement shall be held invalid
or unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.
     (d) Choice of Law. This Agreement shall be subject to and governed by the
laws of the State of Delaware, excluding any conflicts-of-law rule or principle
that might refer the construction or interpretation of this Agreement to the
laws of another state.

22



--------------------------------------------------------------------------------



 



     (e) Arbitration Provision. Any and all Arbitrable Disputes must be resolved
through the use of binding arbitration using three arbitrators, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
as supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States Code). If
there is any inconsistency between this Section 11(e) and the Commercial
Arbitration Rules or the Federal Arbitration Act, the terms of this
Section 11(e) will control the rights and obligations of the Parties.
Arbitration must be initiated within the time limits set forth in this
Agreement, or if no such limits apply, then within a reasonable time or the time
period allowed by the applicable statute of limitations. Arbitration may be
initiated by a Party (“Claimant”) serving written notice on the other Party
(“Respondent”) that the Claimant elects to refer the Arbitrable Dispute to
binding arbitration. Claimant’s notice initiating binding arbitration must
identify the arbitrator Claimant has appointed. The Respondent shall respond to
Claimant within thirty (30) days after receipt of Claimant’s notice, identifying
the arbitrator Respondent has appointed. If the Respondent fails for any reason
to name an arbitrator within the 30-day period, Claimant shall petition the
American Arbitration Association for appointment of an arbitrator for
Respondent’s account. The two arbitrators so chosen shall select a third
arbitrator within thirty (30) days after the second arbitrator has been
appointed. The Claimant will pay the compensation and expenses of the arbitrator
named by it, and the Respondent will pay the compensation and expenses of the
arbitrator named by or for it. The costs of petitioning for the appointment of
an arbitrator, if any, shall be paid by Respondent. The Claimant and Respondent
will each pay one-half of the compensation and expenses of the third arbitrator.
All arbitrators must (i) be neutral parties who have never been officers,
directors or employees of any of the Holly Entities, the Partnership Entities or
any of their Affiliates and (ii) have not less than seven (7) years experience
in the petroleum transportation industry. The hearing will be conducted in
Dallas, Texas and commence within thirty (30) days after the selection of the
third arbitrator. The Holly Entities, the Partnership Entities and the
arbitrators shall proceed diligently and in good faith in order that the award
may be made as promptly as possible. Except as provided in the Federal
Arbitration Act, the decision of the arbitrators will be binding on and
non-appealable by the Parties hereto. The arbitrators shall have no right to
grant or award indirect, consequential, punitive or exemplary damages of any
kind. The Arbitrable Disputes may be arbitrated in a common proceeding along
with disputes under other agreements between the Holly Entities, the Partnership
Entities or their Affiliates to the extent that the issues raised in such
disputes are related. Without the written consent of the Parties, no unrelated
disputes or third party disputes may be joined to an arbitration pursuant to
this Agreement.
     (f) Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties, and no limited partner of the Partnership
shall have the right, separate and apart from the Partnership, to enforce any
provision of this Agreement or to compel any Party to comply with the terms of
this Agreement.
     (g) Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory Party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.

23



--------------------------------------------------------------------------------



 



     (h) Headings. Headings of the Sections of this Agreement are for
convenience of the Parties only and shall be given no substantive or
interpretative effect whatsoever. All references in this Agreement to Sections
are to Sections of this Agreement unless otherwise stated.
     (i) No Novation. This Agreement shall be considered an amendment and
restatement of the Original Pipelines Agreement, and the Original Pipelines
Agreement is hereby ratified, approved and confirmed in every respect. This
Agreement is not intended to constitute a novation of the Original Pipelines
Agreement and all of the obligations owing by the Parties under the Original
Pipelines Agreement shall continue (and from and after the date of this
Agreement, as amended hereby).
     Section 13. Guarantee by Holly
     (a) Payment and Performance Guaranty. Holly unconditionally, absolutely,
continually and irrevocably guarantees, as principal and not as surety, to the
Partnership Entities the punctual and complete payment in full when due of all
amounts due from the Holly Entities under the Agreement (collectively, the
“Holly Payment Obligations”). Holly agrees that the Partnership Entities shall
be entitled to enforce directly against Holly any of the Holly Payment
Obligations.
     (b) Guaranty Absolute. Holly hereby guarantees that the Holly Payment
Obligations will be paid strictly in accordance with the terms of the Agreement.
The obligations of Holly under this Agreement constitute a present and
continuing guaranty of payment, and not of collection or collectability. The
liability of Holly under this Agreement shall be absolute, unconditional,
present, continuing and irrevocable irrespective of:
     (i) any assignment or other transfer of the Agreement or any of the rights
thereunder of the Partnership Entities;
     (ii) any amendment, waiver, renewal, extension or release of or any consent
to or departure from or other action or inaction related to the Agreement;
     (iii) any acceptance by the Partnership Entities of partial payment or
performance from the Holly Entities;
     (iv) any bankruptcy, insolvency, reorganization, arrangement, composition,
adjustment, dissolution, liquidation or other like proceeding relating to the
Holly Entities or any action taken with respect to the Agreement by any trustee
or receiver, or by any court, in any such proceeding;
     (v) any absence of any notice to, or knowledge of, Holly, of the existence
or occurrence of any of the matters or events set forth in the foregoing
subsections (i) through (iv); or
     (vi) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a guarantor.

24



--------------------------------------------------------------------------------



 



     The obligations of Holly hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Holly Payment
Obligations or otherwise.
     (c) Waiver. Holly hereby waives promptness, diligence, all setoffs,
presentments, protests and notice of acceptance and any other notice relating to
any of the Holly Payment Obligations and any requirement for the Partnership
Entities to protect, secure, perfect or insure any security interest or lien or
any property subject thereto or exhaust any right or take any action against the
Holly Entities, any other entity or any collateral.
     (d) Subrogation Waiver. Holly agrees that for so long as there is a current
or ongoing default or breach of this Agreement by any of the Holly Entities,
Holly shall not have any rights (direct or indirect) of subrogation,
contribution, reimbursement, indemnification or other rights of payment or
recovery from the Holly Entities for any payments made by Holly under this
Section 13, and Holly hereby irrevocably waives and releases, absolutely and
unconditionally, any such rights of subrogation, contribution, reimbursement,
indemnification and other rights of payment or recovery it may now have or
hereafter acquire against the Holly Entities during any period of default or
breach of this Agreement by any of the Holly Entities until such time as there
is no current or ongoing default or breach of this Agreement by the Holly
Entities.
     (e) Reinstatement. The obligations of Holly under this Section 13 shall
continue to be effective or shall be reinstated, as the case may be, if at any
time any payment of any of the Holly Payment Obligations is rescinded or must
otherwise be returned to the Holly Entities or any other entity, upon the
insolvency, bankruptcy, arrangement, adjustment, composition, liquidation or
reorganization of the Holly Entities or such other entity, or for any other
reason, all as though such payment had not been made.
     (f) Continuing Guaranty. This Section 13 is a continuing guaranty and shall
(i) remain in full force and effect until the first to occur of the indefeasible
payment in full of all of the Holly Payment Obligations, (ii) be binding upon
Holly, its successors and assigns and (iii) inure to the benefit of and be
enforceable by the Partnership Entities and their respective successors,
transferees and assigns.
     (g) No Duty to Pursue Others. It shall not be necessary for the Partnership
Entities (and Holly hereby waives any rights which Holly may have to require the
Partnership Entities), in order to enforce such payment by Holly, first to
(i) institute suit or exhaust its remedies against the Holly Entities or others
liable on the Holly Payment Obligations or any other person, (ii) enforce the
Partnership Entities’ rights against any other guarantors of the Holly Payment
Obligations, (iii) join the Holly Entities or any others liable on the Holly
Payment Obligations in any action seeking to enforce this Section 13,
(iv) exhaust any remedies available to the Partnership Entities against any
security which shall ever have been given to secure the Holly Payment
Obligations, or (v) resort to any other means of obtaining payment of the Holly
Payment Obligations.

25



--------------------------------------------------------------------------------



 



     Section 14. Guarantee by the Partnership and Operating Partnership.
     (a) Payment and Performance Guaranty. Each of the Partnership and the
Operating Partnership unconditionally, absolutely, continually and irrevocably
guarantees, as principal and not as surety, to the Holly Entities the punctual
and complete payment in full when due of all amounts due from the Partnership
Entities under the Agreement (collectively, the “HEP Payment Obligations”). Each
of the Partnership and the Operating Partnership agrees that the Holly Entities
shall be entitled to enforce directly against the Partnership and the Operating
Partnership any of the HEP Payment Obligations.
     (b) Guaranty Absolute. Each of the Partnership and the Operating
Partnership hereby guarantees that the HEP Payment Obligations will be paid
strictly in accordance with the terms of the Agreement. The obligations of each
of the Partnership and the Operating Partnership under this Agreement constitute
a present and continuing guaranty of payment, and not of collection or
collectability. The liability of each of the Partnership and the Operating
Partnership under this Agreement shall be absolute, unconditional, present,
continuing and irrevocable irrespective of:
     (i) any assignment or other transfer of the Agreement or any of the rights
thereunder of the Holly Entities;
     (ii) any amendment, waiver, renewal, extension or release of or any consent
to or departure from or other action or inaction related to the Agreement;
     (iii) any acceptance by the Holly Entities of partial payment or
performance from the Partnership Entities;
     (iv) any bankruptcy, insolvency, reorganization, arrangement, composition,
adjustment, dissolution, liquidation or other like proceeding relating to the
Partnership Entities or any action taken with respect to the Agreement by any
trustee or receiver, or by any court, in any such proceeding;
     (v) any absence of any notice to, or knowledge of, the Partnership or the
Operating Partnership, of the existence or occurrence of any of the matters or
events set forth in the foregoing subsections (i) through (iv); or
     (vi) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a guarantor.
     The obligations of each of the Partnership and the Operating Partnership
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the HEP Payment Obligations or otherwise.
     (c) Waiver. Each of the Partnership and the Operating Partnership hereby
waives promptness, diligence, all setoffs, presentments, protests and notice of
acceptance and any other notice relating to any of the HEP Payment Obligations
and any requirement for the Holly

26



--------------------------------------------------------------------------------



 



Entities to protect, secure, perfect or insure any security interest or lien or
any property subject thereto or exhaust any right or take any action against the
Partnership Entities, any other entity or any collateral.
     (d) Subrogation Waiver. Each of the Partnership and the Operating
Partnership agrees that for so long as there is a current or ongoing default or
breach of this Agreement by any of the Partnership Entities, the Partnership and
the Operating Partnership shall not have any rights (direct or indirect) of
subrogation, contribution, reimbursement, indemnification or other rights of
payment or recovery from the Partnership Entities for any payments made by the
Partnership or the Operating Partnership under this Section 14, and each of the
Partnership and the Operating Partnership hereby irrevocably waives and
releases, absolutely and unconditionally, any such rights of subrogation,
contribution, reimbursement, indemnification and other rights of payment or
recovery it may now have or hereafter acquire against the Partnership Entities
during any period of default or breach of this Agreement by any of the
Partnership Entities until such time as there is no current or ongoing default
or breach of this Agreement by the Partnership Entities.
     (e) Reinstatement. The obligations of the Partnership and the Operating
Partnership under this Section 14 shall continue to be effective or shall be
reinstated, as the case may be, if at any time any payment of any of the HEP
Payment Obligations is rescinded or must otherwise be returned to the
Partnership Entities or any other entity, upon the insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation or reorganization of the
Partnership Entities or such other entity, or for any other reason, all as
though such payment had not been made.
     (f) Continuing Guaranty. This Section 14 is a continuing guaranty and shall
(i) remain in full force and effect until the first to occur of the indefeasible
payment in full of all of the HEP Payment Obligations, (ii) be binding upon the
Partnership, the Operating Partnership, and each of their respective successors
and assigns and (iii) inure to the benefit of and be enforceable by the Holly
Entities and their respective successors, transferees and assigns.
     (g) No Duty to Pursue Others. It shall not be necessary for the Holly
Entities (and each of the Partnership and the Operating Partnership hereby
waives any rights which the Partnership or the Operating Partnership, as
applicable, may have to require the Holly Entities), in order to enforce such
payment by the Partnership or the Operating Partnership, first to (i) institute
suit or exhaust its remedies against the Partnership Entities or others liable
on the HEP Payment Obligations or any other person, (ii) enforce the Holly
Entities’ rights against any other guarantors of the HEP Payment Obligations,
(iii) join the Partnership Entities or any others liable on the HEP Payment
Obligations in any action seeking to enforce this Section 14, (iv) exhaust any
remedies available to the Holly Entities against any security which shall ever
have been given to secure the HEP Payment Obligations, or (v) resort to any
other means of obtaining payment of the HEP Payment Obligations.
[Remainder of page intentionally left blank. Signature pages follow.]

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned Parties have executed this Agreement as
of the date first written above.

                      PARTNERSHIP ENTITIES:    
 
                    HOLLY ENERGY PARTNERS — OPERATING, L.P.    
 
               
 
      By:   /s/ David G. Blair    
 
               
 
          David G. Blair    
 
          Senior Vice President    
 
                    HEP WOODS CROSS, L.L.C.    
 
                    By: HOLLY ENERGY PARTNERS —
OPERATING, L.P.,
its Sole Member    
 
               
 
      By:   /s/ David G. Blair    
 
               
 
          David G. Blair    
 
          Senior Vice President    
 
                    HEP PIPELINE, L.L.C.    
 
                    By: HOLLY ENERGY PARTNERS —
OPERATING, L.P.,
its Sole Member    
 
               
 
      By:   /s/ David G. Blair    
 
               
 
          David G. Blair    
 
          Senior Vice President    
 
                    HOLLY ENTITIES:    
 
                    NAVAJO REFINING COMPANY, L.L.C.    
 
               
 
  By:       /s/ David L. Lamp    
 
               
 
          David L. Lamp    
 
          Executive Vice President    

[Signature Page 1 of 3 to the Amended and Restated Crude Pipelines and Tankage
Agreement]

 



--------------------------------------------------------------------------------



 



                  HOLLY REFINING & MARKETING
COMPANY — WOODS CROSS    
 
           
 
  By:   /s/ David L. Lamp    
 
           
 
      David L. Lamp President    
 
                HOLLY REFINING & MARKETING COMPANY    
 
           
 
  By:   /s/ David L. Lamp    
 
           
 
      David L. Lamp    
 
      President    

ACKNOWLEDGED AND AGREED
FOR PURPOSES OF Section 2(p)(iii),
Section 9(b) AND Section 13 AND
ACKNOWLEDGING THE AMENDMENT
AND RESTATEMENT OF THE ORIGINAL
PIPELINES AGREEMENT:
HOLLY CORPORATION

         
By:
  /s/ David L. Lamp    
 
       
 
  David L. Lamp    
 
  President    

[Signature Page 2 of 3 to the Amended and Restated Crude Pipelines and Tankage
Agreement]

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED
FOR PURPOSES OF Section 2(p)(iii) ,
Section 9(b), Section 12(f) AND Section 14
AND ACKNOWLEDGING THE AMENDMENT
AND RESTATEMENT OF THE ORIGINAL
PIPELINES AGREEMENT:
HOLLY ENERGY PARTNERS, L.P.

         
By:
  HEP Logistics Holdings, L.P.,    
 
  its General Partner    
 
       
By:
  Holly Logistic Services, L.L.C.,    
 
  its General Partner    
 
       
By:
  /s/ David G. Blair    
 
       
 
  David G. Blair    
 
  Senior Vice President    

SOLELY FOR PURPOSES OF ACKNOWLEDGING
THE AMENDMENT AND RESTATEMENT OF
THE ORIGINAL PIPELINES AGREEMENT AND
WITHDRAWAL OF THE UNDERSIGNED AS
PARTIES:
NAVAJO PIPELINE CO., L.P.

         
By:
  Navajo Pipeline GP, L.L.C.,    
 
  Its General Partner    
 
       
By:
  /s/ George J. Damiris    
 
       
 
  George J. Damiris    
 
  Vice President, Supply and Marketing    
 
        WOODS CROSS REFINING COMPANY, L.L.C.
 
       
By:
  /s/ David L. Lamp    
 
       
 
  David L. Lamp    
 
  President    

[Signature Page 3 of 3 to the Amended and Restated Crude Pipelines and Tankage
Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
MINIMUM PIPELINE REVENUE COMMITMENT

                                              Minimum   Minimum Minimum    
Minimum   Gathering   Woods Cross Roswell Pipeline     Trunk Pipeline   Pipeline
  Pipeline Revenue     Revenue   Revenue   Revenue Commitment     Commitment  
Commitment   Commitment per Contract Contract Year   per Year   per Year   per
Year Quarter
March 1, 2008
  $ 13,552,450     $ 9,125,000     $ 730,000     $ 35,000  
July 1, 2008
  $ 14,076,293     $ 9,477,709     $ 758,217     $ 36,353  
July 1, 2009
  $ 14,963,451     $ 10,075,041     $ 806,003     $ 38,644  

Schedule I-1

 



--------------------------------------------------------------------------------



 



SCHEDULE II
VOLUME INCENTIVE TARIFF

          Contract Year   Volume Incentive Tariff
January 1, 2009
  $0.3258 per barrel
July 1, 2009
  $0.3658 per barrel

Schedule II-1

 



--------------------------------------------------------------------------------



 



SCHEDULE III
TANKAGE REVENUE COMMITMENT

              Tankage Revenue Contract Year   Commitment per Month
March 1, 2008
  $ 184,000  
July 1, 2008
  $ 193,504  
July 1, 2009
  $ 208,215  

Schedule III-1

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
ROSWELL TERMINAL PAYMENT

              Roswell Terminal Payment Contract Year   per Year
March 1, 2008
  $ 100,000  
July 1, 2008
  $ 103,865  
July 1, 2009
  $ 110,411  

Schedule IV-1

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Attached to and made
Part of the Amended and Restated Crude Pipelines and Tankage Agreement,
dated December 1, 2009
Crude Oil Trunk Pipeline Tariff Rate

                              If the average volume is equal to or in excess of
85,000 bpd in any         month                 Any excess up   Any excess    
Volumes less   The first 85,000   The next 7,500   to a maximum   above 110,000
    than 85,000 bpd   bpd average   bpd average   of 110,000 bpd   bpd average  
  average volume   volume in any   volume in any   average volume   volume in
any Contract Year   in any month   month   month   in any month   month
March 1, 2008
  $0.47 per barrel   $0.40 per barrel   $0.30 per barrel   $0.20 per barrel   To
be mutually
agreed upon by the
Parties July 1, 2008   $0.4943 per barrel   $0.4243 per barrel   $0.3243 per
barrel   $0.2243 per barrel   To be mutually
agreed upon by the
Parties July 1, 2009   $0.5317 per barrel   $0.4619 per barrel   $0.3619 per
barrel   $0.2619 per barrel   To be mutually
agreed upon by the
Parties

Exhibit A — Page 1 to Amended and Restated Crude Pipelines and Tankage Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Attached to and made
Part of the Amended and Restated Crude Pipelines and Tankage Agreement,
dated December 1, 2009
Crude Oil Gathering Pipelines Tariff Rate

      Contract Year   Crude Oil Gathering Pipelines Tariff Rate
March 1, 2008
  $0.50 per barrel (which includes storage in the Artesia Crude Oil Pipeline
Tankage and Lovington Crude Oil Pipeline Tankage)
 
   
July 1, 2008
  $0.5258 per barrel (which includes storage in the Artesia Crude Oil Pipeline
Tankage and Lovington Crude Oil Pipeline Tankage)
 
   
July 1, 2009
  $0.5658 per barrel (which includes storage in the Artesia Crude Oil Pipeline
Tankage and Lovington Crude Oil Pipeline Tankage)

Exhibit B — Page 1 to Amended and Restated Crude Pipelines and Tankage Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Attached to and made
Part of the Amended and Restated Crude Pipelines and Tankage Agreement,
dated December 1, 2009
Woods Cross Pipelines Tariff Rate

      Contract Year   Woods Cross Pipelines Tariff Rate
March 1, 2008
  $0.25 per barrel
July 1, 2008
  $0.2629 per barrel
July 1, 2009
  $0.2829 per barrel

Exhibit C — Page 1 to Amended and Restated Crude Pipelines and Tankage Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Attached to and made
Part of the Amended and Restated Crude Pipelines and Tankage Agreement,
dated December 1, 2009
Roswell Product Pipeline Tariff Rate

      Contract Year   Roswell Product Pipeline Tariff Rate
March 1, 2008
  $0.45 per barrel with a $0.50 per barrel capital recovery surcharge (to be
indexed and which expires February 28, 2013)
 
   
July 1, 2008
  $0.4732 per barrel with a $0.50 per barrel capital recovery surcharge (to be
indexed and which expires February 28, 2013)
 
   
July 1, 2009
  $0.5092 per barrel with a $0.50 per barrel capital recovery surcharge (to be
indexed and which expires February 28, 2013)

Exhibit D — Page 1 to Amended and Restated Crude Pipelines and Tankage Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Attached to and made
Part of the Amended and Restated Crude Pipelines and Tankage Agreement,
Dated December 1, 2009
Flow Reversal Rate

      Contract Year   Flow Reversal Rate
March 1, 2008
  $0.40 per barrel
July 1, 2008
  $0.40 per barrel
July 1, 2009
  $0.5319 per barrel

Exhibit E — Page 1 to Amended and Restated Crude Pipelines and Tankage Agreement

 